In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-16-00471-CR


                         EX PARTE MARK DEWAYNE HALLCY

                                ORIGINAL PROCEEDING

                                    December 30, 2016

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appearing pro se, applicant Mark Dewayne Hallcy has filed an original

proceeding in this court seeking a writ of habeas corpus. Hallcy’s filing states he is

accused of committing the offense of aggravated assault with a deadly weapon and has

been held in jail for over ninety days without indictment. He seeks a writ compelling his

release, release on a personal bond, or a bail reduction.1 The filing makes reference to

a “pending” proceeding in a district court but it gives no indication Hallcy has sought

from the district court the relief he requests here.




       1
         See TEX. CODE CRIM. PROC. ANN. art. 17.151, § 1(1) (West 2015) (providing that
a defendant detained in jail may be entitled to either a personal-recognizance bond or a
bail reduction if he is accused of a felony and the State is not ready for trial within ninety
days from the commencement of detention).
      An intermediate court of appeals does not have original habeas corpus

jurisdiction in criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (West 2004)

(original habeas corpus jurisdiction of intermediate courts of appeals limited to civil

matters); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. refused)

(citing Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, no pet.)).

Instead, habeas jurisdiction in criminal proceedings rests with the Texas Court of

Criminal Appeals, the district courts, and the county courts. TEX. CODE CRIM. PROC.

ANN. art. 11.05 (West 2015); Watson, 96 S.W.3d at 500.


      Moreover, Hallcy is represented by counsel.         Even were we authorized to

address the merits of his complaint we would not do so because a defendant in a

criminal law matter, represented by counsel, is not entitled to a hybrid representation.

See Ex parte Bohannan, 350 S.W.3d 116, 116 n.1 (Tex. Crim. App. 2011) (stating

because habeas applicant was represented by counsel and not entitled to hybrid

representation, court would disregard and take no action on the “numerous”

submissions he filed pro se); In re Foster, No. 14-16-00928-CR, 2016 Tex. App. LEXIS

12476, at *1 (Tex. App.—Houston [14th Dist.] Nov. 22, 2016, orig. proceeding) (per

curiam) (not designated for publication) (“The absence of a right to hybrid

representation means that a relator’s pro se mandamus petition should be treated as

presenting nothing for this court’s review”) (citing Gray v. Shipley, 877 S.W.2d 806 (Tex.

App.—Houston [1st Dist.] 1994, orig. proceeding) (per curiam)).


      Because Hallcy seeks relief we have no jurisdiction to grant, his application for

writ of habeas corpus is dismissed.


                                                       Per Curiam

Do not publish.
                                            2